Citation Nr: 0919864	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-26 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet, legs, nose,  right hand, and first, 
second, and third fingers of the left hand.

2.  Entitlement to service connection for peripheral 
neuropathy of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

By way of background, a December 2008 rating decision granted 
service connection for frostbite of the Veteran's left fourth 
and fifth fingers; thus, service connection for his first, 
second, and third fingers remains on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The medical evidence fails to reflect that the Veteran 
has current disabilities of his feet, legs, nose, right hand, 
or first, second, or third fingers of the left hand resulting 
from cold exposure while in service.

2.  The medical evidence of record fails to link the 
Veteran's peripheral neuropathy of his left leg to an injury 
incurred in service.


 



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
frostbite of the feet, legs, nose, right hand, or the first, 
second, or third fingers of the left hand have not been met.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).

2.  The criteria for service connection for peripheral 
neuropathy of the left leg have not been met.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by letters dated in March and August 2005, which were sent 
prior to the initial adjudication of the Veteran's claims and 
which informed the Veteran of the criteria for establishing 
service connection.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues on appeal has been 
obtained.  The Veteran's VA and private treatment records 
have been obtained, as well as all available records 
identified by the Veteran as relevant.  The Board notes that 
despite the RO's attempts to obtain them, the Veteran's 
service treatment records have not been located, and the 
National Personnel Records Center (NPRC) reported that the 
Veteran's records are among those presumed lost in a fire at 
the NPRC in St. Louis, Missouri, in 1973.  The Veteran was 
afforded a VA cold injury protocol examination in relation to 
his frostbite residual disabilities claim, and a VA 
examination regarding the Veteran's left leg peripheral 
neuropathy was not warranted because the medical evidence of 
record reflects that the etiology of his left leg pain is 
unrelated to service.  Additionally, the Veteran testified at 
an RO formal hearing and a hearing before the undersigned 
Veteran's Law Judge.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).

At the outset of this discussion, the Board notes that the 
Veteran's service medical records were among those presumably 
lost in a fire at the National Military Personnel Records 
Center (NPRC) in St. Louis, Missouri, in 1973.  The Board has 
kept this unfortunate situation in mind while addressing the 
Veteran's claims, and realizes that in such situations there 
is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).





Frostbite Residuals

The Veteran contends that he has residual disabilities of his 
feet, legs, nose, right hand, and the first, second, and 
third fingers of his left hand as a result of exposure to 
extreme cold temperatures while engaged in the Battle of the 
Bulge.

As outlined above, the initial inquiry when granting service 
connection is whether there is evidence of a present 
disability.   However, the Veteran's medical records fail to 
reflect diagnoses of frost bite residuals of his feet, legs, 
nose, the right hand, or the first, second, and third fingers 
of his left hand.  

The Veteran's VA and private treatment records contain no 
references to any disabilities resulting from cold exposure.  
In November 2008, the Veteran underwent a VA cold injury 
protocol examination to determine whether he had sustained 
any permanent disabilities as a result of his in-service cold 
exposure.  During the examination, the Veteran reported his 
current symptoms when exposed to the cold, stating that his 
fourth and fifth fingers would  become colder and turn white, 
blue, and red, and that these episodes lasted less than five 
minutes.  However, he reported no other manifestations of his 
cold exposure.  An examination of the Veteran revealed 
thinning skin and cooler-than-normal skin temperature of both 
hands; no other abnormalities were noted.  The examiner noted 
that the Veteran was 85 years old at the time of the 
examination, and thinning skin and cool hand temperature are 
common in the elderly.  However, based on the Veteran's 
reported cold exposure symptomatology and the lack of any 
other evidence accounting for his left finger symptoms, the 
examiner opined that the Veteran had cold injury of the left 
fourth and fifth fingers.  

As no other cold injuries were diagnosed at his VA 
examination, the medical evidence fails to reflect diagnoses 
of cold injuries to the Veteran's feet, legs, nose, right 
hand, or first, second, or third fingers of his left hand.  
Service connection cannot be established without evidence of 
a present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (holding that in the absence of proof of a present 
disability, there can be no valid claim).  

Given the lack of evidence of a present disability, a basis 
upon which to grant service connection for the residuals of 
frostbite to the Veteran's feet, legs, nose, right hand, and 
first, second, and third fingers of the left hand has not 
been presented, and the Veteran's appeal is therefore denied.

Peripheral Neuropathy
 
When the Veteran first submitted the instant service 
connection claim in April 2005, he reported that he had a 
chronic left leg nerve condition that he believed was a 
result of exposure to cold weather while in service.  

In a statement received in July 2005 and at his RO and Board 
hearings, the Veteran recounted in detail an in-service hip 
injury and resulting constant hip pain since that time.  The 
Veteran stated that he injured his hip while trying to move 
some single-axle military vehicles that were stuck in the mud 
and that he reported his resulting hip pain to a medic, who 
advised him that reporting his injury would result in his 
transfer away from his unit.  Therefore, neither the Veteran 
nor the medic officially reported his injury.  The Veteran 
also states that he sought treatment for his leg pain soon 
after service and that x-rays ordered by his orthopedist 
revealed no abnormalities.  The orthopedist suggested 
exploratory surgery, which the Veteran declined, and the 
Veteran he did not seek any further medical treatment for his 
condition until relatively recently.

The Veteran's private medical records from his family 
practitioner include a May 2004 record reflecting the 
Veteran's complaints of achiness on the outside of his left 
leg at the location of his shingles (diagnosed in a 1997 
record), and the physician noted an assessment of post-
shingles neuropathy and prescribed Neurontin.  In June 2004, 
the Veteran reported that his neuropathy was much improved 
and he no longer had any pain, and a July 2004 record 
reflects that the Veteran's left leg neuropathy was well-
managed by his Neurontin.  

In February 2005, the same month the Veteran filed his 
service-connection claim for cold exposure residuals, the 
Veteran again sought treatment from his private family 
practitioner for his left leg pain.  At this time, the 
Veteran reported that his left leg pain had existed since his 
World War II service, and the physician noted that the 
Veteran's long-standing peripheral neuropathy was likely 
related to the Veteran's reported accident in service, 
although the Veteran couldn't recall the details of his 
accident at that time and a work-up to determine the etiology 
of his pain was in order.  

An April 2006 letter from this same private family 
practitioner recounts the Veteran's reports of an in-service 
injury and resulting left leg pain and weakness; however, the 
physician opined that he was unsure of the etiology of the 
Veteran's pain and suggested further diagnostic testing.

A VA treatment record from July 2008 reflects the Veteran's 
report of his in-service hip injury, that his private 
physician ordered x-rays of his hip and back which revealed 
degenerative joint disease, and that his physician suggested 
that he undergo a magnetic resonance imaging (MRI) test.  

A November 2008 VA hematology and oncology consultation 
record reflects that the Veteran requested an MRI to 
determine the cause of his hip pain, which he reported has 
been present since World War II.  The record also contains an 
interpretation of MRIs of the Veteran's hip and spine, which 
revealed diffuse bone marrow displacement with multiple small 
lesions, suggesting metastasis verses myeloma.  An addendum 
to this treatment record reflects diagnoses of Waldenström 
macroglobulinemia (a type of non-Hodgkin lymphoma), multiple 
myeloma (a plasma cell cancer), and lymphoproliferative 
disorders, noting that a bone marrow aspirate and biopsy was 
necessary to clarify the diagnosis.  

While the Veteran currently contends that his left leg pain 
began as the result of an injury incurred in service, the 
evidence does not support his contention.  The chronology of 
the evidence first reflects treatment for left leg pain in 
May 2004, and at the time of this treatment the Veteran did 
not report that his pain had been present since the 1940's.  
In February 2005, the Veteran filed a service connection 
claim for residuals of cold exposure, and that same month he 
sought treatment for his left leg pain, but now adding that 
his pain had been present since service.  Significantly, he 
could not recall the details of his in-service injury at that 
time.  Then, in April 2005 the Veteran submitted a statement 
referencing left leg pain that had existed since service and 
stating that it was related to his cold exposure, but in July 
2005 he submitted a statement explaining in detail the 
circumstances of an orthopedic in-service hip injury as the 
origins of a chronic problem.  Given the inconsistencies in 
the Veteran's reports, the Board does not find his accounts 
credible.

Moreover, the medical evidence of record first reflects 
treatment for his left leg pain, referenced as peripheral 
neuropathy, in 2004, almost 60 years after service.  The 
Board notes that the absence of medical treatment for the 
claimed condition for many years after service preponderates 
against a claim of service connection.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 
2000).

Finally, while the February 2005 private treatment record 
includes a notation that the Veteran's left leg pain was 
likely related to the Veteran's reported in-service injury, 
that opinion is based solely on the Veteran's report of an 
in-service injury and continuity of symptomatology.  The 
Board has found that the Veteran's accounts are not credible, 
and an opinion based on an inaccurate history has essentially 
no probative value.  See Kightly v. Brown, 6 Vet. App. 200 
(1994).  Furthermore, the Veteran's treatment records and 
letter from his private physician reflect the physician's 
opinion that further diagnostic testing was necessary to 
determine the cause of the Veteran's hip pain, and the 
results of subsequent VA diagnostic testing revealed cancer.  
There is no indication this was thought related to service by 
those providing the Veteran's care.  

As the greater weight of the evidence fails to relate the 
Veteran's left leg pain, claimed as peripheral neuropathy, to 
service, service connection is not warranted, and the 
Veteran's appeal is denied.







ORDER

Service connection for residuals of frostbite of the feet, 
legs, nose, right hand, and first, second, and third fingers 
of the left hand is denied.

Service connection for peripheral neuropathy of the left leg 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


